

	

		III

		109th CONGRESS

		1st Session

		S. RES. 169

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Mr. Santorum (for

			 himself and Mr. Ensign) submitted the

			 following resolution; which was referred to the

			 Committee on

			 Finance

		

		RESOLUTION

		Expressing the sense of the Senate with

		  respect to free trade negotiations that could adversely impact consumers of

		  sugar in the United States as well as United States agriculture and the broader

		  economy of the United States.

	

	

		Whereas

			 the President concluded negotiations with Costa Rica, El Salvador, Guatemala,

			 Honduras, Nicaragua, and the Dominican Republic to form the Dominican

			 Republic-Central America-United States Free Trade Agreement

			 (CAFTA–DR);

		Whereas

			 the CAFTA–DR only provides the 5 Central American countries and the Dominican

			 Republic with modest additional access to the United States sugar market that

			 will have no impact on United States sugar producers;

		Whereas

			 United States farmers and ranchers need access to new markets to expand the

			 agricultural sector of the United States economy;

		Whereas

			 the United States manufacturing and service sectors need access to new markets

			 to expand the broader economy of the United States;

		Whereas

			 new market access for United States products is only possible through

			 comprehensive free trade agreements that include all products and

			 services;

		Whereas

			 the CAFTA–DR will help build democracy, security, and the rule of law, in

			 addition to helping integrate the economies of the United States and countries

			 in the region;

		Whereas

			 sugar growers are already one of the most highly protected special interests in

			 the United States;

		Whereas

			 the provisions of the CAFTA–DR offer protection to United States sugar growers,

			 in addition to the numerous existing mechanisms that have been designed to

			 shield sugar growers from any competition;

		Whereas

			 the United States sugar program has caused the loss of thousands of jobs in the

			 United States in the sugar product manufacturing and cane refining

			 sector;

		Whereas

			 every effort has been taken by the administration and Congress to accommodate

			 the United States sugar growers, but they continue to oppose the CAFTA–DR and

			 any free trade agreement containing new market access for sugar; and

		Whereas

			 the United States sugar growers’ intransigence in wanting to exclude sugar from

			 all future trade agreements threatens to undermine trade opportunities for

			 United States agriculture and the rest of the United States economy: Now,

			 therefore, be it

		

	

		That it is the sense of the Senate that the

			 President should negotiate and sign free trade agreements that are

			 comprehensive in scope in order to ensure that the entire United States economy

			 can benefit from new market opportunities provided by such agreements.

		

